Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/861,511 filed on 4/29/20 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 201941024614 filed on 6/17/19.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to claims 1, 13 and 19, the prior art of record alone or in combination fails to teach or fairly suggest compute an operational metric for a first workload type of the different workload types, the operational metric relating to a resource of the storage system, wherein the computing of the operational metric for the 

With regards to claims 2-12, due to their direct or indirect dependence from claim 1, they are allowed for at least the same reasons.

With regards to claim 13, the prior art of record alone or in combination fails to teach or fairly suggest input aggregated operational metric data groups into a model trained at a first scale different from a workload type scale; and compute, based on the input of the aggregated operational metric data groups into the model, an operational metric for each workload type of the different workload types, the operational metric relating to a resource of the storage system, in combination with the other limitations found in the claim.
With regards to claims 14-18, due to their direct or indirect dependence from claim 13, they are allowed for at least the same reasons.

With regards to claim 19, the prior art of record alone or in combination fails to teach or fairly suggest training a model using training data comprising operational metric data of workloads initiated by a plurality of requesters, the workloads comprising data access of a storage system, and the training data does not distinguish between different workload types; inputting the aggregated operational metric data groups into the model: producing, by the model, an operational metric for each workload type of the different 
With regards to claim 20, due to its direct dependence from claim 19, it is allowed for at least the same reasons.

The following is a discussion of the closest prior art found and how it differs from the instant case.
US Patent Application Publication No. 20170269854 to Dimnaku et al. teaches an aggregate object that tracks the utilization of a storage aggregate that is managed by a cluster node.  The aggregate object may have various dependent object such as a flash pool that tracks usage of a plurality of flash based storage devices.  The flash pool may have SSD disk objects that track the actual usage specific of SSD based storage devices.  Collected data is provided to a pre-processing module for determining a workload mix that is characterized based on a plurality of parameters.  The storage may comprise a set of volumes that made up of plural physical storage units, LUNs, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any suitable set of storage space.  Dimnaku et al. teaches all of these limitations but is silent as to teaching the reasons for allowance above.
US Patent No. 9,703,664 to Alshawabkeh et al. teaches observed values of a particular I/O statistic or set of I/O statistics may be collected as a result of an application issuing I/O operations.  The collected data may form a training set which is 
US Patent No. 8,578,023 to Satterfield et al. teaches modeling multiple by obtaining resource utilization data (measurements during workloads).  Parameters are then used to represent a distribution of the resource utilization measurements for each of the groups to generate a baseline of distributions across the time intervals for each of the workloads.  A summation of the baselines of distributions for the workloads is performed to generate a combined baseline of distributions for the plurality of workloads. Satterfield et al. teaches all of these limitations but is silent as to teaching the reasons for allowance above.
US Patent No. 8,856,335 to Yadwadkar et al. teaches dynamically managing service level objectives (SLO) for workloads in a storage system.  Proposed states/solutions of the storage system may be produced or evaluated to select one that achieves the SLO for each workload.  A planner engine may produce a tree representing proposed states/solutions.  The planner engine uses a modeler engine that is trained using machine learning.  Yadwadkar et al. teaches all of these limitations but is silent as to teaching the reasons for allowance above.
US Patent No. 10,200,461 to Tino teaches generating a projection of a future workload demand for at least one virtual resource based on historical data of said resource.  A configuration change may be performed for the at least one virtual resource according to the projection.  Tino teaches all of these limitations but is silent as to teaching the reasons for allowance above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181